PER CURIAM.
Upon consideration of appellant’s responses to the Court’s orders of August 29, 2012, and September 24, 2012, as well as the record on appeal, the Court has determined that the February 15, 2012, letter from the Department constitutes final agency action subject to appellate review under section 120.68, Florida Statutes. However, because the order has not been filed with the agency clerk, it has not yet been rendered. § 120.52(7), Florida Statutes; see also Hill v. Div. of Retirement, 687 So.2d 1376, 1377 (Fla. 1st DCA 1997). Accordingly, the appeal is hereby dismissed as premature.
BENTON, C.J., ROBERTS and RAY, JJ., concur.